DETAILED ACTION
Examiner’s Note
	This is a supplemental Non-Final office action; the only change is a change or additional a non-statutory double patenting rejection below.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 19 of prior U.S. Patent No. 10,661,708. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,661,708. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the present application are anticipated by claims 1-19 of  (US 10,661,708).
Below is the claim correlation of the claim(s) under examination vs claims of  (US 10,661,705) for nonstatutory double patenting rejection. 
claim 1:  see claim 1 of (US 10,661,708)
claim 2:  see claim 2 of (US 10,661,708)
claim 3:  see claim 2 of (US 10,661,708)
claims 4-16:  see claims 3-15 of (US 10,661,708), respectively.
claims 18-20:  see claims 16-18 of (US 10,661,708), respectively.

Claims 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 10,661,708 in view of Causey (US Pub. No. 2008/0231071 A1). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 contains all the limitations of claims 21 and 22 respectively outside of small limitations covered by Causey (see at rejections below). It would have been obvious to one of ordinary skill in the art to apply the teachings of Causey to the limitations of claim 2 in 10,661,708 in order to reach the limitations of claims 21 and 22 respectively in to create a header capable of illuminating the interior of a vehicle.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The header “4” is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 11, 15, 18, 19, and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Causey (US Pub. No. 2008/0231071 A1).
As to claim 1, Causey teaches a soft top assembly (at least #16 and #22 in Fig. 1) with lighting for a vehicle, comprising: at least one lighting device (#44 in Fig. 18 and in ¶ [0073]) operably connected to at least one predetermined location on the soft top assembly (connected to #22 in Fig. 1 and 18 and in ¶ [0073]) to selectively illuminate the vehicle interior (shown facing inwards in Fig. 18, use roll bars 11 and 12 for reference), said at least one lighting device including at least one illumination portion with at least one light source that illuminates the vehicle interior when powered on (Fig. 18, power source in ¶ [0073]). 
As to claim 2, Causey teaches a cover (#16 in Fig. 1 and in ¶ [0040]), wherein said at least one lighting device is operably connected to the cover (soft top #16 in Fig. 1 and in ¶ [0040], incorporating #22 which houses #44 in Fig. 18 and in ¶ [0073]). 
As to claim 3, Causey teaches a header (#22 in Fig. 1 and in ¶ [0040]) operably connected to a cover, wherein the lighting device is operably connected to the header (soft top #16 in Fig. 1 and in ¶ [0040], incorporating #22 which houses #44 in Fig. 18). 
As to claim 4, Causey teaches the at least one lighting device is sewn and/or bonded with adhesive to the soft top assembly (Lighting inside #22 which is sewn into #16 in ¶ [0061]). 
As to claim 5, Causey teaches each illumination portion of the at least one lighting device includes a plurality of light sources that are a plurality of fixed light emitting diodes or solid fiber optics (“array of LEDs” in ¶ [0073]). 
As to claim 6, Causey teaches at least two of the illumination portions, wherein each illumination portion includes at least one light source (“array of LEDs” in ¶ [0073]). 
As to claim 7, Causey teaches the at least one light source is a plurality of fixed light emitting diodes (“array of LEDs” in ¶ [0073]). 
As to claim 9, Causey teaches each lighting device is a fixed light emitting diode device with a plurality of light sources that are light emitting diodes (“array of LEDs” in ¶ [0073]). 
As to claim 11, Causey teaches the at least one lighting device further comprises at least one housing that is a water resistant low profile housing containing a plurality of light emitting diodes (#22 serving as a housing, water resistant in its material choice or shape, ¶ [0072], “array of LEDs” in ¶ [0073]). 
As to claim 15, Causey teaches the at least one lighting device further comprises at least one power source selected from the group consisting of a replaceable battery, a replaceable/rechargeable battery, a solar panel and combinations thereof (¶ [0073]). 
As to claim 18, Causey teaches at least one flexible web strip (in this case #22, where the web is flexible to a degree, see Fig. 12) sewn and/or bonded with adhesive to a cover of the assembly (Lighting inside #22 which is sewn into #16 in ¶ [0061]), said at least one flexible web strip including a plurality of light emitting diodes operably connected to the flexible web strip (“array of LEDs” in ¶ [0073]). 
As to claim 19, Causey teaches the lighting device is a rope/flexible light emitting diode device that is sewn into a cover of the soft top assembly (Lighting inside #22 which is sewn into #16 in ¶ [0061], flexible to a degree as in Fig. 12). 
As to claim 21, Causey teaches soft top assembly with lighting for sport/utility task vehicles, comprising: at least one soft top cover (#16 in Fig. 1 and in ¶ [0040]) with a header (#22 in Fig. 1 and in ¶ [0040]) operably connected to the soft top cover; a plurality of lighting devices (#44 in Fig. 18 and in ¶ [0073]), each lighting device including at least one illumination portion with a plurality of light sources (“array of LEDs” in ¶ [0073]), respectively, wherein said plurality of lighting devices are operably connected to the soft top cover material and/or to the header for selectively illuminating the vehicle interior (shown facing inwards in Fig. 18, use roll bars 11 and 12 for reference). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Causey (US Pub. No. 2008/0231071 A1) in view of Townsend (US Pub. No. 2009/0072165 A1).
As to claims 8 and 10, Causey teaches the LEDs being a plurality of LEDs but are silent about the illumination portion which includes a flexible strip or is a rope light.
However, in the same field or endeavor, Townsend teaches that an LED light can be a plurality of LEDs in a flexible rope strip. Townsend teaches this style of light to be rugged and capable of being driven over by a vehicle. Thus, it would have been obvious to one of ordinary skill in the art to use a rope and/or flexible strip as taught by Townsend in the rugged soft top vehicle device taught by Causey in order to maintain a device which is rugged and fit for use in a vehicle.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Causey (US Pub. No. 2008/0231071 A1) in view of Keith (US Pub. No. 2012/0275141 A1).
As to claims 12-14, Causey is silent about the device having an on/off feature and an auto off feature.
However, in the same field or endeavor, Keith teaches a device for illuminating an interior of a vehicle interior which contains a switch and has the ability to turn on and off automatically (¶ [0057], [0062]). It would have been obvious to one of ordinary skill in the art to include these commonly known features in order to give the user the added utility of controlling the light source. Specifically, regarding claim 14, it is the Examiner’s position that time delay shutoff is common in electronic devices prior to Applicant’s filing in order to prevent battery drain or lost efficiency.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Causey (US Pub. No. 2008/0231071 A1).
As to claim 16, Causey teaches the use of a battery, but is not explicit about a charging port. However, it is the Examiner’s position that charging ports are common features if not required features of a battery that could be rechargeable. Thus, it would have been obvious to one of ordinary skill in the art to include a charging port in order to allow the lighting to be powered by rechargeable battery rather than single use batteries.
As to claim 22, Causey teaches a soft top assembly (at least #16 and #22 in Fig. 1) with lighting for a vehicle, comprising: a soft top cover including a header (#22 in Fig. 1 and in ¶ [0040]); at least one lighting device (#44 in Fig. 18 and in ¶ [0073]) including a plurality of light sources (“array of LEDs” in ¶ [0073]), wherein said at least one lighting device is operably connected to the soft top cover (Fig. 18); at least one micro universal serial bus recharge port provided on a housing of the at least one lighting device; at least one power source incorporated with the housing of the at least one lighting device to power the at least one lighting device (¶ [0073]). 
Causey teaches the use of a battery, but is not explicit about a charging port. However, it is the Examiner’s position that charging ports are common features if not required features of a battery that could be rechargeable. Thus, it would have been obvious to one of ordinary skill in the art to include a charging port in order to allow the lighting to be powered by rechargeable battery rather than single use batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875